Order entered October 7, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00242-CV
                               No. 05-21-00373-CV

         IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
          Trial Court Cause No. 366-53554-2020 and 366-50788-2021

                                     ORDER

      Before the Court are appellee’s October 6, 2022 motions for an extension of

time to file his brief and to exceed the word limit by 667 words. Appellee tendered

his brief to this Court on October 6, one day past the deadline. The brief was not

accepted for filing because, in addition to being filed late, the appendix items were

not bookmarked. See TEX. R. APP. P. 9. We GRANT the motion to exceed the

word limit. We GRANT the motion for extension of time to the extent that

appellant shall file a corrected brief with the appendix bookmarked on or before

October 12, 2022.

                                             /s/    KEN MOLBERG
                                                    JUSTICE